DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.  This Non-Final Office Action is in response to amendment filed on 06/30/2022.
	Claims 1-2, 34 and 43 been amended. Claims 3, 4, 7, 12, 22-27 and 36-41 have been canceled. Claims 5, 8, 9 16-21 and 28-33 remain withdrawn. Claims 1-2, 6, 10-11, 13-15, 34-35 and 42-42 remain pending in the application. 

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/30/2022 has been entered.




Response to Amendment

The amendment filed 06/30/2022 has been entered. Claims 1-2, 34 and 43 been amended. Claims 3, 4, 7, 12, 22-27 and 36-41 have been canceled. Claims 5, 8, 9 16-21 and 28-33 remain withdrawn. Claims 1-2, 6, 10-11, 13-15, 34-35 and 42-42 remain pending in the application.
Applicant amendments to the claims have overcome the 35 USC § 112 rejection previously set forth in the Final Office Action mailed on 03/31/2022. The rejection has been withdrawn in view of the amended Claims.

Response to Arguments
 

 	Regarding Applicant’s arguments, on page 8-15 of the remark filed on 06/30/2022, on the Double Patenting rejection over claims 1-4, 6 and 10-15, arguments are not persuasive.
Applicant argues on page 8 Section I. of the remarks filed on 06/30/2022 that the recited claims that have been and is patentably distinct from the cited claims of U.S Pat. Application 16/934, 376 . Applicant’s interpretation of the reference has been noted; however, examiner respectfully disagrees. The instant application newly amended claims “decrypting the second dataset using a single-use key” is recited in the co-pending application 16/934, 376 on dependent claim 4, likewise the newly amended claim of the instant application “the mixer number being a kept secret”, is recited in the co-pending application 16/934, 376 in the encryption of the mixer number step. Therefore both claim sets are still identical and thus the rejection is maintained. Examiner suggest viewing the Examiner Notes section of the mapping of independent claim 1 of the instant application by further defining the mixer number being kept secret and the use of the single use key to provide a clear and distinct recitation of the claims that differs from the co-pending application, otherwise a Terminal Disclaimer is needed should applicant further request the rejection to be held in abeyance. 

Regarding Applicant’s arguments, on page 8-15 of the remark filed on 06/30/2022, on the limitations of independent claim 1, : “hashing the mixed data using a hash function. decrypting the second dataset using a single-use key, the mixer number being kept secret.  ”, arguments are not persuasive.
Applicant argues on page 10 paragraphs 3-5 of the remarks filed on 06/30/2022 that the cited references fail to expressly or inherently disclose or make obvious the amended features incorporate hashing the mixed data is not disclosed or suggested in the Minematsu prior art reference. Applicant’s interpretation of the reference has been noted; however, examiner respectfully disagrees. Minematsu teaches on Par. (0040) a hash procedure with a hash unit that is applied to a mixed data or message with the corresponding tag and random number. Minematsu further discloses on Par. (0035) a hash function is applied to the mixed data or message. Minematsu describes in Par. (0060-0063) the process of hashing using a hash function the mixed data or set of the message with a certain number of bits. Minematsu discloses in Par. (0080)) a description of the mixed data or message corresponding to a tag and random number that are linked. Examiner asserts that as the claims are presently written there is no clear example as to what the mixed data represents, therefore it was broadly and reasonably interpreted that mixed data represents a message, payload or set of data associated with the mixer or random number and when a hashing function hashes the message or set of data the claim limitation is met. Examiner understands the perspective and interpretation by the applicant of the claims stating that Minematsu implements a process in which the mixed data or message is hashed before being encrypted, but as the claims are presently written there is no clear definition reciting that the encryption occurs before the hashing process. As the claims are presently written the claim limitation calls for a hashing of the mixed data alone. The instant application states in specification on Page 6 lines 25-32 describing that the mixed message is encrypted before hashing it. Examiner suggests amending the claims to clearly define as stated in the specification the step of encrypting the mixed data and then subsequently hashing it. 
	
Applicant argues on Page 11 paragraph 6 and page 15 paragraphs 1-4 of the Remarks/Arguments filed on 06/30/2022 that the cited documents do not incorporate a single-use key that is decrypting the second dataset. Applicant’s interpretation of the reference has been noted; however, examiner respectfully disagrees. Sun teaches on Par. (0038) that the second dataset of file that includes a hash function and random number is decrypted by a symmetric key. Examiner understand the applicants perspective cited on page 11 that the symmetric key is not necessarily a single-use key, that the symmetric key is kept secret between and that the single-use keys are unsuitable for encrypting messages in their entirety. Examiner asserts the key phraseology of the arguments on Page 11 paragraph 6 lines 5-6 that a symmetric key “can be used for one or several times”, Examiner states that  the key word one time function of the symmetric key can be broadly and reasonable interpreted as a common key, a single-use key, a session key and the like thereof. Examiner also cannot come to the same conclusion that the decryption and use of the single-use key is not meant to encrypt the message in its entirety or have the size equal to the encrypted message. Furthermore Examiner asserts that dependent claim 2 uses the same single-use key to encrypt the hash, therefore the key being utilized more than one time as opposed to the arguments. Examiner suggest further amending the claims to define how the single-use key is used, how it differs from a symmetric key or the amount or size of the data that is required when using the single-use key to teach away from the potentially larger dataset to further enhance the scope of the claim and move prosecution in a positive direction. 

Applicant argues on Page 13 paragraphs 5-6 and page 14 paragraphs 1-2 of the Remarks/Arguments filed on 06/30/2022 that the cited documents do not incorporate  the mixer number being kept secret. Applicant’s interpretation of the reference has been noted; however, examiner respectfully disagrees. Sun teaches on Par. (0038) that the mixer number or random number is being encrypted. The broadest and reasonable interpretation of the claims in light of the specification is that the mixer number being kept secret corresponds to the mixer number being securely encrypted and no authorized entity can access the mixer number without the valid keys to decrypt thus the mixer number is kept in secret during the encryption process. Examiner understands the applicants perspective that Minematsu and Sun allow resist attacks from quantum computers however as the claims are presently written Examiner cannot come to the same conclusion that the mixer number being kept in secret correlates to preventing quantum computing attacks. Furthermore as the claims are presently written it is difficult for the Examiner to understand how long the mixer number is kept secret, if it is for the whole duration or if the mixer number is kept secret in storage. The phraseology “being kept secret” is so broad that it could read on many components such as an encryption process. Examiner suggest further amending the claims to recite how the mixer number is being kept in secret, such as the duration period or a location in which it is stored and to associated this limitation with the intended inventive concept of protecting against quantum computing. Examiner suggests incorporating page 14 paragraphs 1-2 of the remarks filed on 06/30/2022 that state that even if the single-use key and mixer number were intercepted the receiver would still be able to use another mixer number after the hackers interception and that a re-generation of the mixer number from a secret list of mixer number. Examiner strongly suggest the use of this location of a secret list of mixer numbers shared by the sender and receiver to be recited in the independent claims to advance prosecution in a positive direction and to enhance the scope of the claims.

Applicant argues on Pages 16-28 paragraphs 1-2 of the Remarks/Arguments filed on 06/30/2022 that mentions a Wikipedia article on the subject of post-quantum cryptography. Examiner greatly appreciates the article and explanation however as the claims are currently written the is no recitations of any post-quantum cryptography , quantum-proof, quantum-safe etc. Examiner suggests incorporating the post-quantum computing into the independent claims to further enhance the scope of the claim  If Applicant wishes for the article to be printed on the patent as having been considered by the Examiner, the Examiner recommends properly citing it in an Information Disclosure Statement (IDS). See MPEP 609.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claim 1  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of copending U.S Application No. 16/934,376. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences are obvious variations of the same invention (i.e. see table below).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Co-Pending Application 

Instant application



U.S Application No. 16, 934, 376
U.S Application No. 16, 793, 123
Claim 1: 

A method for verifying with an apparatus the integrity of a message originating from a sender, the method comprising:


 i. the apparatus receiving the message and an identifier of the message, said message forming a first dataset,


 iii. mixing the mixer number with the first dataset using a mixing function, in order to obtain mixed data, 

iv. hashing the mixed data using a hash function,




vii. the apparatus receiving an encrypted second dataset, originating from the sender, 
viii. attempting to decrypt the second dataset during a timeout period,

Claim 4:

The method according to claim 1, the decryption in step viii being carried out using a single-use key, if the encryption in step v was carried out using a symmetric key.





Claim 1:

 ix. after a predetermined number of unsuccessful decryption attempts, placing the received message in a queue or ignoring it, otherwise if at least one decryption attempt is successful, 

x. comparing the hash obtained in step ix with the second dataset decrypted in step viii and assumed to be the hash of the message mixed with the same mixer number as that used in step iii and with the same mixing function, the integrity of the message being ensured if the second dataset decrypted in step viii and the hash obtained in step iv are identical.



v. optionally encrypting the mixer number,



Claim 1: 

A method for verifying with an apparatus the integrity of a first dataset originating from a sender, the method comprising: 

i. receiving the message with the apparatus the first dataset,


ii. obtain the mixed data by mixing a mixer number with the first dataset using a mixing function. 

iii, hashing the mixed data using a hash function,

 


iv. receiving with the apparatus the second dataset, originating from the sender and which is encrypted
 v. decrypting the second dataset, 






decrypting the second dataset using a single-use key, and

 













vi. comparing the hash obtained in step iii with the second dataset decrypted in step v, the integrity of the first dataset being ensured when the second dataset decrypted in step v and the hash obtained in step iii are identical






the mixer number being kept secret.




 
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 35 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention. 

In regards to Claim 35 line 2, the applicant recites the limitation “a single use key”, this is unclear because a single-use key is already recited in the independent claim. This creates confusion as to which single-use key the applicant is referring to, if it is the same single-use key from earlier in the claims or if it is a new embodiment of a single-use key used in the encryption/decryption process. The specifications state on Page 5 lines 25-30 and page 6 lines 1-3 (0083) “Preferably, the optional encryption of the mixer number is carried out using a single-use key of a size at least equal to that of the number. Since the key is single-use, a new key is used each time a mixer number is sent. The encryption may also be carried out using a symmetric key. The symmetric encryption key is kept secret between the sender and the apparatus, and is preferably renewed after a certain number of transmission.” Therefore it will be broadly and reasonably interpreted that single-use key is referring to the same single-use key recited in claims 1 and 2 as well corresponds to a symmetric, common, session key or the like thereof  . The Examiner suggest using the phrase “the” in front of single-use key to recite consistent claim language and to eliminate confusion. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 10, 13-15, 34-35 and 42-43, is/are rejected under 35 U.S.C. 103 as being unpatentable over  Minematsu et al. (U.S Pub. No. 20120057702, hereinafter referred to as “Minematsu”) in further view of Sun et al. (U.S Pub. No. 20110246433, hereinafter referred to as “Sun”)

	Regarding Independent Claim 1 (Currently Amended), Minematsu teaches a method for verifying with an apparatus integrity of a first dataset originating from a sender, the method comprising: (Par. (0036) “A tag verification apparatus according to an exemplary aspect of the invention, is a tag verification apparatus that verifies a message that is transmitted in from the outside by using a tag for distinguishing the presence or absence of alteration to this message,”; verifying with an apparatus integrity of a message (tag verification apparatus that verifies a message that is transmitted in from the outside)), (Par. (0099) “indicating that message Mr was sent from a legitimate sender.”; originating from a sender (sent from a legitimate sender))
i. receiving with the apparatus the first dataset, (Figure 6 label 41; receiving message)), (Par. (0037) “to a message for which input was received from the outside, a tag for distinguishing the presence or absence of alteration to this message”; message received corresponding to identifier (tag))
 ii. obtain mixed data by mixing a mixer number with the first dataset using a mixing function. (Par. (0039) “a random number encryption process of generating as a first verification intermediate variable a value that is obtained by applying an encryption function having a first verification key to a random number that was transmitted in together with the message; a masked encryption process of generating as a second verification intermediate variable a value obtained by applying the encryption function having a second verification key to the exclusive OR of the random number and the verification hash value;”; mixing the mixer number with the first data set (random number with message and tag) using a mixing function (random number encryption process) in order to obtain mixed data (a value obtained by applying an encryption function)) (Examiner Notes: The instant application discloses in the specification Page 4 lines 1-9 that the mixing function can be an encryption function therefore it will be broadly and reasonable interpreted that the mixing of the random number and message of the first dataset that uses an encryption function will satisfy and meet the claimed limitation in regards to mixing or mixing function.))
 iii, hashing the mixed data using a hash function, (Par. (0040) “a hash procedure of generating as a hash value a value obtained by applying a predetermined hash function to the message; [..] to the exclusive OR of the random number and the hash value; a tag generation procedure of generating as the tag a value contained in bits of a predetermined number of bits that is less than or equal to the number of bits of the random number and that are extracted from among the exclusive OR of the first intermediate variable and the second intermediate variable;”; hashing function applied to mixed data (message with tag and random number))
and with the same mixing function, (Par. (0039) “a random number encryption process of generating as a first verification intermediate variable a value that is obtained by applying an encryption function having a first verification key to a random number that was transmitted in together with the message; a masked encryption process of generating as a second verification intermediate variable a value obtained by applying the encryption function having a second verification key to the exclusive OR of the random number and the verification hash value;”; same mixing function (random number encryption process) in order to obtain mixed data (a value obtained by applying an encryption function)) (Examiner Notes: The instant application discloses in the specification Page 4 lines 1-9 that the mixing function can be an encryption function therefore it will be broadly and reasonable interpreted that the mixing of the random number and message of the first dataset that uses an encryption function will satisfy and meet the claimed limitation in regards to mixing or mixing function.))
However Minematsu does not explicitly teach iv. receiving with the apparatus a second dataset, originating from the sender and which is encrypted, v. decrypting the second dataset using a single-use key,, and vi. comparing the hash obtained in step iii with the second dataset decrypted in step v the integrity of the first dataset being ensured when the second dataset decrypted in step v and the hash obtained in step iii are identical, the mixer number being kept secret.
Wherein Sun teaches iv. receiving with the apparatus a second dataset, originating from the sender and which is encrypted, (Par. (0010) “A hash function (message digests) can be then generated and concatenated with the data chunk and the random number tag The data chunk in conjunction with the hash and the random number tag can be encrypted by an encryption module”; encrypted second dataset (encrypted data chunk with hash and random number)), (Par. (0035) “Each file can be then "chunked" up to a number of data chunks before being out to the "cloud". Each data chunk can possess a corresponding random number (e.g., RN1, RN2, RN3 . . . etc., as shown for example in FIG. 5).”; second dataset (number of data chunks)), (Par. (0039) “The file 410 can be divided into n pieces of data chunks 520. The data chunk 520 is the smallest data unit that has to be encrypted together.”; second dataset (pieces of data chunks)), (Par. (0012) “The random number module includes a pseudo random number generator and the private data storage that stores a list of random numbers for a chain of data chunks. The chained random numbers can be derived from an initial random number root and the data chunks associated with the same file shares the same root random number”; second dataset (chain of data chunks)), (Figure 6 label 650; encrypted second dataset (encrypt data chunk with hash and random number (mixer number)), (Figure 7 label 720; receive an encrypted second dataset (retrieve data chunk and decrypt))
v. decrypting the second dataset using a single-use key, and (Par. (0038) “The encryption module 460 can be configured to encrypt and decrypt the file 410 including the random number tag and the hash function 455. The encryption module 460 supports a symmetric-key encryption 465, for example AES-128, AES-192 or AES-256.”; decrypting the second dataset using a single-use key ( encrypt and decrypt the file including the random number tag and hash function [..] supports a symmetric key))) 
vi. comparing the hash obtained in step iii with the second dataset decrypted in step v (Par. (0042) “The data chunks 520 can be decrypted and the hash 455 can be recalculated from the decrypted data. The hash 455 can be then compared with all the decrypted hash in order to check the validity of the data chunk 520.”; hash being compared corresponding to second dataset decrypted (decrypted data chunks)) 
the integrity of the first dataset being ensured when the second dataset decrypted in step v and the hash obtained in step iii are identical. (Par. (0041) “The random number tag 530 can be employed to verify data integrity and the data chunk 520 is a most recent copy with a correct sequence. The hash function 455 can be then generated and concatenated with the data chunk 520 and the unique random number tag 530 by the message digest module 450. The data chunk 520 including the hash 455 and the random number tag 530 can be encrypted by the encryption module 460 and the encrypted data 550 can be stored to the public cloud storage 320. Upon file retrieval, the encryption module 460 decrypts all data chunks 520 and recalculates the hash 455 in order to verify the integrity of the file. The message digests can be commonly employed in cryptographic scheme to verify data integrity”; integrity of the message being ensured (verify data integrity corresponding to message digest and data chunk)), (Par. (0045) “The hash 455 can be the recalculated from the decrypted data and compared to all decrypted hash, as depicted at block 730. A determination can be made whether a match is found, as indicated at block 740. If a match is found the data chunks is not valid, as depicted at block 750 [..] A determination can be made whether a match is found, as indicated at block 780. If a match is found the data chunks is valid”; second dataset decrypted (decrypted data) and hash obtained (decrypted hash) are identical (match is found the data chunks is valid))
the mixer number being kept secret. (Par. (0038) “The encryption module 460 can be configured to encrypt and decrypt the file 410 including the random number tag and the hash function 455. The encryption module 460 supports a symmetric-key encryption 465, for example AES-128, AES-192 or AES-256.”; mixer number being kept secret ((random number encrypted with a using a single-use key)) 
(Examiner Notes: The phraseology of the recited limitations presents issues as is a mixer number or random number is encrypted then the claim limitation is met as the encryption of a mixer/random number is  a number that is being kept secret. Examiner suggest amending the claims to further define how the mixer number is being kept secret, such as How long is the secret kept, the whole duration of the process or a set time as well as where is the mixer number being kept secret for instance a storage component. Examiner further asserts as stated in the arguments above that the applicant should amend the claims in a way to reflect the intended inventive concept of protecting against quantum computing such as that even if the single-use key and mixer number were intercepted the receiver would still be able to use another mixer number after the hackers interception and that a re-generation of the mixer number from a secret coincides with list of mixer number. Examiner strongly suggest the use of this location of a secret list of mixer numbers shared by the sender and receiver to be recited in the independent claims to teach away from the broad and generic pharology of “being kept secret” to enhance the scope of the claims as well as advance prosecution in a positive direction.
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Sun within the teachings of Minematsu to include receiving with the apparatus second dataset, originating from the sender and which is encrypted, decrypting the second dataset, and comparing the hash obtained in step iii with the second dataset decrypted in step v the integrity of the first dataset being ensured when the second dataset decrypted in step v and the hash obtained in step iii are identical because of the analogous concept of digital signatures and various hashing techniques using a mixer number to verify the identity of a sender transmitting a message. Sun includes a process of receiving and decrypting an encrypted second dataset, as well as comparing the hash obtained with the second dataset to identify and match the correct hash of the message and mixer number that is used to verify the integrity of the message. This is significant because by receiving, decrypting and comparing a second dataset in correlation to the hash obtain the user is ensured that as confidential data is transmitted over a network is not being sent by an apparatus that is not verified as well as an apparatus that could possibly intercept, modify or alter the data before being sent to a legitimate and authorized recipient. This proves vital in instances such as an automobile on the road or RFID tags on a computer in an event. By implementing this process the user is provided a way to identify the correct and authorized entity of the sender. 
The motivation to combine these references is because by comparing the hash obtained with the decrypted second dataset the user is provided a solution to hashing techniques by decreasing the probability of error and allowing the verification data to show much more reliable authentication of the sender because by encrypting an amount of data smaller than the amount that is sent with the use of multiple datasets it allows the system on electronic devices to be able to detect and identify the hashing of  text, audio, files, photos, videos more efficiently the as the complexity increase as they are being transmitted. This in return promotes confidence to the user that significant data was not modified and the sender can be fully authenticated as a trusted entity. 

Regarding Dependent Claim 2 (Currently Amended), the combination of Minematsu and Sun teach the method of claim 1, Minematsu further teaches the method to according claim 1, for verifying with the apparatus the integrity of a message forming the first dataset, comprising between steps ii) and iv) (Par. (0036) “A tag verification apparatus according to an exemplary aspect of the invention, is a tag verification apparatus that verifies a message that is transmitted in from the outside by using a tag for distinguishing the presence or absence of alteration to this message,”; verifying with an apparatus integrity of a message (tag verification apparatus that verifies a message that is transmitted in from the outside)), (Par. (0099) “indicating that message Mr was sent from a legitimate sender.”; originating from a sender (sent from a legitimate sender)),(Par. (0035) “A tag generation apparatus according to an [..] a message for which input was received from the outside, a tag for distinguishing the presence or absence of alteration to this message, wherein the tag generation apparatus includes: a hash unit that generates, as a hash value, a value obtained by applying a predetermined hash function to the message; a random number generation unit that, when input of said message is received from the outside, generates a random number [..], a value obtained by [..] and an output unit that transmits the message, the random number, and the tag to the destination of the message.”; steps iii) and iv) tag apparatus received a first dataset (message), obtains mixed (random number value obtained corresponding to message) and hashes the mixed data (hash value applied to message associated with random number) and sends the mixer number to the sender (transmits the message and random number to the destination of the message)))
a) sending with the apparatus the mixer number to the sender of the message, (Par. (0005) “first communication apparatus transmits random number U, message M, and tag T to a second communication apparatus. The second communication apparatus, which is the destination of message M, having received random number U', message M', and tag T' that have been transmitted in by way of the communication channel, finds tag T1 for verification from message M' and random number U' that were received and secret key K that is identical to secret key K that is stored by the first communication apparatus”; sending the mixer number to the sender of the message (transmitting the random number corresponding to destination of the message)), (Par. (0035) “A tag generation apparatus according to [..] a message for which input was received from the outside, a tag for distinguishing the presence or absence of alteration to this message, wherein the tag generation apparatus includes: a hash unit that generates, as a hash value, a value obtained by applying a predetermined hash function to the message; a random number generation unit that, when input of said message is received from the outside, generates a random number [..] and an output unit that transmits the message, the random number, and the tag to the destination of the message.”; sending with the apparatus the mixer number ( tag apparatus with output unit transmits message with random number to destination of the message)), (Par. (0121) “On the other hand, if the result of comparison in Step 57 shows that verification tag T1 and tag Tr are different, output unit 27 in Step 59 supplies information indicating that message Mr was not sent from a legitimate sender. This completes the series of operations by which tag verification apparatus 2 of the first exemplary embodiment verifies tag Tr that was transmitted in from the outside.”; the sender of the message (tag apparatus) receives transmitted message to verify a legitimate sender))
b) the sender receiving the mixer number, (Figure 7 label 51; receiving encrypted mixer number (random number)), (Par. (0089) “Random number encryption unit 23 encrypts random number Ur that was supplied from input unit 21 by encryption function F having first verification key Kv1 to generate first verification intermediate variable V1 in which the number of bits is n bits”; optionally encrypted mixer number (encrypts random number)), (Par. (0012) “In Step 51 shown in FIG. 7, input unit 21 receives message Mr, random number Ur, and tag Tr that are transmitted in by way of communication channel 3 from any transmission origin”; the sender receiving (receives message [..] from any transmission origin))
c) the sender mixing the first dataset with the mixer number using the mixing function, (Par. (0039) “a random number encryption process of generating as a first verification intermediate variable a value that is obtained by applying an encryption function having a first verification key to a random number that was transmitted in together with the message; a masked encryption process of generating as a second verification intermediate variable a value obtained by applying the encryption function having a second verification key to the exclusive OR of the random number and the verification hash value;”; mixing the mixer number with the message (random number with message and tag) using a mixing function (random number encryption process) , (a value obtained by applying an encryption function)) (Examiner Notes: The instant application discloses in the specification Page 4 lines 1-9 that the mixing function can be an encryption function therefore it will be broadly and reasonable interpreted that the mixing of the random number and message of the first dataset that uses an encryption function will satisfy and meet the claimed limitation in regards to mixing or mixing function.))
d) the sender hashing the result of the preceding step using the same hash function that is being used by the apparatus (Par. (0037) “wherein the tag generation apparatus: generates as a hash value a value that is obtained by applying a predetermined hash function to the message; when input of the message is received from the outside, generates a random number that is independent of the message; generates as a first intermediate variable a value that is obtained by applying an encryption function that has a first key to the random number; generates as a second intermediate variable a value obtained by applying the encryption function having a second key to the exclusive OR of the random number and the hash value;”; applying a hash function to the message and mixer number (random number))
 e) the sender encrypting the hash resulting from the preceding step…….., and (Par. (0075) “by using encryption function F having third key Ke3 to encrypt hash value S that was supplied from hash unit 12”; encrypting the hash resulting (encrypt hash value that was supplied)), (Figure 6 label 46; encrypting the hash value))
22 	d) the sender sending to the apparatus the encrypted hash as the second dataset (Par. (0108-0110) “as third intermediate variable Z, a value obtained by using encryption function F having third key Ke3 to encrypt hash value S that was supplied from hash unit 12. Masked encryption unit 15 then supplies third intermediate variable Z to tag generation unit 16. [..] bits of a predetermined number of bits s that are extracted from among the exclusive OR of first intermediate variable V, second intermediate variable W, and third intermediate variable Z. Tag generation unit 16 then supplies tag T to output unit 17. [..] output unit 17 transmits random number U, tag T, and message M that are linked to tag verification apparatus 2 that is the destination of message M,”; encrypted hash value corresponding to third intermediate variable that is transmitted as a Tag to verification apparatus))
However Minematsu does not explicitly teach using the single-use key,  the mixer number being kept secret. 
Wherein Sun teaches using the single-use key (Par. (0038) “The encryption module 460 can be configured to encrypt and decrypt the file 410 including the random number tag and the hash function 455. The encryption module 460 supports a symmetric-key encryption 465, for example AES-128, AES-192 or AES-256.”; decrypting the second dataset using a single-use key ( encrypt and decrypt the file including the random number tag and hash function [..] supports a symmetric key)))
the mixer number being kept secret. (Par. (0038) “The encryption module 460 can be configured to encrypt and decrypt the file 410 including the random number tag and the hash function 455. The encryption module 460 supports a symmetric-key encryption 465, for example AES-128, AES-192 or AES-256.”; mixer number being kept secret ((random number encrypted with a using a single-use key)) 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Sun within the teachings of Minematsu for the reason discussed in independent claim 1 stated above.



Regarding Dependent Claim 6 (Original), the combination of Minematsu and Sun teach the method of claim 1, Minematsu further teaches a method according to claim 1,  for verifying with the apparatus the integrity of a message forming the first dataset, the apparatus receiving at step i) the mixer number which is encrypted: (Par. (0036) “A tag verification apparatus according to an exemplary aspect of the invention, is a tag verification apparatus that verifies a message that is transmitted in from the outside by using a tag for distinguishing the presence or absence of alteration to this message,”; verifying with an apparatus integrity of a message (tag verification apparatus that verifies a message that is transmitted in from the outside)), (Par. (0099) “indicating that message Mr was sent from a legitimate sender.”; originating from a sender (sent from a legitimate sender)),  (Par. (0089) “Random number encryption unit 23 encrypts random number Ur that was supplied from input unit 21 by encryption function F having first verification key Kv1 to generate first verification intermediate variable V1 in which the number of bits is n bits”; encrypted number called mixer number (encrypts random number))

Regarding Dependent Claim 10 (Original), the combination of Minematsu and Sun teach the method of claim 1, Minematsu further teaches the method according to claim 1, the mixing function being an XOR logic function. (Par. (0015) “Masked encryption unit 24 next computes the exclusive OR of random number Ur that was supplied from input unit 21 and verification hash value S1 that was supplied from hash unit 22. In Step 54, masked encryption unit 24 next generates, as second verification intermediate variable W1, a value obtained by encrypting the exclusive OR of random number Ur and verification hash value S1 by encryption function”; mixing function (encryption function) corresponding to XOR logic function (exclusive OR))


Regarding Dependent Claim 13 (Original), the combination of Minematsu and Sun teach the method of claim 1, Minematsu further teaches the method according to claim 1, the mixer number being generated randomly. (Par. (0071) “The method by which random number generation unit 13 generates random number U can take any form as long as it is a method capable of generating random number U that has sufficiently high entropy. For example, a physical phenomenon such as thermal noise may be used to generate random number U. Alternatively, the method may be a method of generating random number U based on data for which input unit 11 that is attendant to the OS (Operating System) of a general-use PC (Personal Computer) receives as input from a user”; mixer number (random number) generated randomly (generates random number))

Regarding Dependent Claim 14 (Original), Minematsu does not explicitly teach the method according to claim 1, the hash function being chosen among SHA1, SHA2, SHA256, MD5 and the Jenkins function.
Wherein Sun teaches the method according to claim 1, the hash function being chosen among SHA1, SHA2, SHA256, MD5 and the Jenkins function. (Par. (0037) “Note that the hash function 455 can be for example, SHA-1 (Secure Hash Algorithm 1), or SHA-256 hash function. SHA-1 is a 160-bit (20-byte) hash function specified in FIPS PUB 180-2 Secure Hash Standard [FIPS180]. SHA-256 is the newer standard intended as a companion for the new Advanced Encryption Standard (AES) to provide a similar level of enhanced security. SHA-256 is a 256-bit (32-byte) hash and is meant to provide 128 bits of security against collision attacks. SHA-256 is also specified”; hash function being chosen among SHA1)
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Sun within the teachings of Minematsu for the reason discussed in independent claim 1 stated above.

Regarding Dependent Claim 15 (Original), the combination of Minematsu and Sun teach the method of claim 1, Minematsu further teaches a  non-transitory computer-program product containing instructions readable by the processor of an apparatus, for implementing the method according to claim 1. (Par. (0143) “he processing in tag generation apparatus 1 may also be realized by, in addition to a form realized by dedicated hardware that was described hereinabove, recording a program for realizing these functions on a recording medium that can be read by a computer that can be caused to operate as tag generation apparatus 1 and then causing the program that was recorded on this recording medium to be read and executed by the computer [..] The program that is recorded on this recording medium is, for example, read to processors that operate as hash unit 12, random number generation unit 13, random number encryption unit 14, masked encryption unit 15, and tag generation unit 16 that belong to the computer that is caused to operate as tag generation apparatus 1, and processing equivalent to that described hereinabove is carried out by the control of these processors.”; program with processor)

Regarding Dependent Claim 34 (Currently Amended), the combination of Minematsu and Sun teach the method of claim 1, Minematsu further teaches at step a) (Par. (0005) “first communication apparatus transmits random number U, message M, and tag T to a second communication apparatus. The second communication apparatus, which is the destination of message M, having received random number U', message M', and tag T' that have been transmitted in by way of the communication channel, finds tag T1 for verification from message M' and random number U' that were received and secret key K that is identical to secret key K that is stored by the first communication apparatus”; sending the mixer number to the sender of the message (transmitting the random number corresponding to destination of the message)), (Par. (0035) “A tag generation apparatus according to [..] a message for which input was received from the outside, a tag for distinguishing the presence or absence of alteration to this message, wherein the tag generation apparatus includes: a hash unit that generates, as a hash value, a value obtained by applying a predetermined hash function to the message; a random number generation unit that, when input of said message is received from the outside, generates a random number [..] and an output unit that transmits the message, the random number, and the tag to the destination of the message.”; sending with the apparatus the mixer number ( tag apparatus with output unit transmits message with random number to destination of the message)), (Par. (0121) “On the other hand, if the result of comparison in Step 57 shows that verification tag T1 and tag Tr are different, output unit 27 in Step 59 supplies information indicating that message Mr was not sent from a legitimate sender. This completes the series of operations by which tag verification apparatus 2 of the first exemplary embodiment verifies tag Tr that was transmitted in from the outside.”; the sender of the message (tag apparatus) receives transmitted message to verify a legitimate sender))
at step b) ((Figure 7 label 51; receiving encrypted mixer number (random number)), (Par. (0089) “Random number encryption unit 23 encrypts random number Ur that was supplied from input unit 21 by encryption function F having first verification key Kv1 to generate first verification intermediate variable V1 in which the number of bits is n bits”; optionally encrypted mixer number (encrypts random number)), (Par. (0012) “In Step 51 shown in FIG. 7, input unit 21 receives message Mr, random number Ur, and tag Tr that are transmitted in by way of communication channel 3 from any transmission origin”; the sender receiving (receives message [..] from any transmission origin))
However Minematsu does not explicitly teach the method according to claim 2, wherein the mixer number being sent encrypted using the single-use key … and being decrypted …..
Wherein Sun teaches the method according to claim 2, wherein the mixer number being sent encrypted using the single-use key … and being decrypted ….. (Par. (0038) “The encryption module 460 can be configured to encrypt and decrypt the file 410 including the random number tag and the hash function 455. The encryption module 460 supports a symmetric-key encryption 465, for example AES-128, AES-192 or AES-256.”; decryption carried out using a single-use key (decrypt the file [..] supports a symmetric-key)) the mixer number being sent encrypted (encrypt [..] the random number))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Sun within the teachings of Minematsu for the reason discussed in independent claim 1 stated above.


Regarding Dependent Claim 35 (Original), the combination of Minematsu and Sun teach the method of claim 1, Minematsu further teaches at step a) (Par. (0005) “first communication apparatus transmits random number U, message M, and tag T to a second communication apparatus. The second communication apparatus, which is the destination of message M, having received random number U', message M', and tag T' that have been transmitted in by way of the communication channel, finds tag T1 for verification from message M' and random number U' that were received and secret key K that is identical to secret key K that is stored by the first communication apparatus”; sending the mixer number to the sender of the message (transmitting the random number corresponding to destination of the message)), (Par. (0035) “A tag generation apparatus according to [..] a message for which input was received from the outside, a tag for distinguishing the presence or absence of alteration to this message, wherein the tag generation apparatus includes: a hash unit that generates, as a hash value, a value obtained by applying a predetermined hash function to the message; a random number generation unit that, when input of said message is received from the outside, generates a random number [..] and an output unit that transmits the message, the random number, and the tag to the destination of the message.”; sending with the apparatus the mixer number ( tag apparatus with output unit transmits message with random number to destination of the message)), (Par. (0121) “On the other hand, if the result of comparison in Step 57 shows that verification tag T1 and tag Tr are different, output unit 27 in Step 59 supplies information indicating that message Mr was not sent from a legitimate sender. This completes the series of operations by which tag verification apparatus 2 of the first exemplary embodiment verifies tag Tr that was transmitted in from the outside.”; the sender of the message (tag apparatus) receives transmitted message to verify a legitimate sender))
at step b) ((Figure 7 label 51; receiving encrypted mixer number (random number)), (Par. (0089) “Random number encryption unit 23 encrypts random number Ur that was supplied from input unit 21 by encryption function F having first verification key Kv1 to generate first verification intermediate variable V1 in which the number of bits is n bits”; optionally encrypted mixer number (encrypts random number)), (Par. (0012) “In Step 51 shown in FIG. 7, input unit 21 receives message Mr, random number Ur, and tag Tr that are transmitted in by way of communication channel 3 from any transmission origin”; the sender receiving (receives message [..] from any transmission origin))
However Minematsu does not explicitly teach the method according to claim 2, wherein the decryption in step v is carried out using a single-use key, an identifier of the mixer number being sent to the sender of the message ….., the sender retrieving from a file or a memory the mixer number associated to the said identifier …..
Wherein Sun teaches the method according to claim 2, wherein the decryption in step v is carried out using a single-use key, an identifier of the mixer number being sent to the sender of the message ….., the sender retrieving from a file or a memory the mixer number associated to the said identifier ……). ((Par. (0038) “The encryption module 460 can be configured to encrypt and decrypt the file 410 including the random number tag and the hash function 455. The encryption module 460 supports a symmetric-key encryption 465, for example AES-128, AES-192 or AES-256.”; decryption carried out using a single-use key (decrypt the file [..] supports a symmetric-key)), (Par. (0010-0011) “The data chunk in conjunction with the hash and the random number tag can be encrypted by an encryption module and stored to the public cloud in order to provide multiple levels of security with respect to the distributed public cloud storage [..] The data chunks associated with the file can be retrieved back and transmitted”; an identifier of the mixer number being sent ( data chunk with random number tag is transmitted), the sender retrieving from a file the mixer number associated to the said identifier (data chunks associated with the file can be retrieved, data chunks containing random number tag)) 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Sun within the teachings of Minematsu for the reason discussed in independent claim 1 stated above.



Regarding Dependent Claim 42 (Original), Minematsu teaches the method according to claim 1, further comprising verifying with the apparatus the integrity of a message forming the first dataset, Par. (0036) “A tag verification apparatus according to an exemplary aspect of the invention, is a tag verification apparatus that verifies a message that is transmitted in from the outside by using a tag for distinguishing the presence or absence of alteration to this message,”; verifying with an apparatus integrity of a message (tag verification apparatus that verifies a message that is transmitted in from the outside)), (Par. (0099) “indicating that message Mr was sent from a legitimate sender.”; originating from a sender (sent from a legitimate sender)),
However Minematsu does not explicitly teach the apparatus receiving at step i) an identifier of the mixer number.
Wherein Sun teaches the apparatus receiving at step i) an identifier of the mixer number. (Par. (0010-0011) “The data chunk in conjunction with the hash and the random number tag can be encrypted by an encryption module and stored to the public cloud in order to provide multiple levels of security with respect to the distributed public cloud storage [..] The data chunks associated with the file can be retrieved back and transmitted”; an receiving an identifier of the mixer number (data chunk with random number tag is transmitted/ data chunks associated with the file can be retrieved, data chunks containing random number tag))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Sun within the teachings of Minematsu for the reason discussed in independent claim 1 stated above.


Regarding Dependent Claim 43 (Currently Amended), Minematsu does not explicitly teach the method according to claim 42, wherein the number associated to the identifier of the mixer number is retrieved from a memory, a file, or a data server between steps i) and ii) to be used as  the mixer number.
Wherein Sun teaches the method according to claim 42, wherein the number associated to the identifier of the mixer number is retrieved from a memory, a file, or a data server between steps i) and ii) to be used as the mixer number. (Par. (0040) “The unique random number tag RN1, RN2 and RN3 can be added to the data chunk 520. The pseudo random number generator 435 can be easily composed by 2-3 linear feedback shift register (LFSR) 480, depending upon design consideration. Each entry of the lookup table 445 serves as a root random number for a sequence of data chunks. For example, the 010 entry of the lookup table is the root random number of 00010, 01010, 10010 and 11010 data chunks. The calculation of the random number tag for each data chunk is a 1-bit cyclic left shift from the root random number.”; number associated to the identifier of the mixer number (unique random number tag RN1 corresponding to sequence of numbers (random number 00010 01010 etc))
(Par. (0010-0011) “The data chunk in conjunction with the hash and the random number tag can be encrypted by an encryption module and stored to the public cloud in order to provide multiple levels of security with respect to the distributed public cloud storage [..] The data chunks associated with the file can be retrieved back and transmitted”; an identifier of the mixer number is retrieved ( data chunk with random number tag is transmitted/ data chunks associated with the file can be retrieved, data chunks containing random number tag))
 Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Sun within the teachings of Minematsu for the reason discussed in independent claim 1 stated above.


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Minematsu et al. (U.S Pub. No. 20120057702, hereinafter referred to as “Minematsu”) and Sun et al. (U.S Pub. No. 20110246433, hereinafter referred to as “Sun”) in further view of Gauravaram et al. (U.S Pub. No. 20140298038, hereinafter referred to as “Gauravaram”)

Regarding Dependent Claim 11 (Original), the combination of Minematsu and Sun do not explicitly teach the method according to claim 1, the mixing function consisting in adding the mixer number to the end of the first dataset. 
Wherein Gauravaram teaches the method according to claim 1, the mixing function consisting in adding the mixer number to the end of the first dataset. (Par. (0040) “the last data block may include message bits already present in the last data block mixed with the random value using the mixing function and the randomization parameter that may include repetition of the random value to a necessary length”; Mixing function consisting in (using the mixing function) adding the mixer number to the end of the first dataset (last data block may include [..] block with the random value)), (Par. (0045) “message M can be split into the blocks M.sub.1, M.sub.2 . . . M.sub.L of equal length. In one example, the last data block M.sub.L+1 includes the randomization parameter and padding bits. For instance, if M.sub.L|=512 bits then M.sub.L is xored with r.sub.512 and M.sub.L+1=r.sub.512.sup.[319].parallel. padding bits.”; first dataset (blocks M.sub1, M.Sub2, M.sub3 etc.))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Gauravaram within the teachings of Minematsu and Sun to include the mixing function consisting in adding the mixer number to the end of the first dataset because of the analogous concept of mixing functions and multiple datasets being utilized with a mixer number in a verification process. Gauravaram includes an implementation of the mixing function adding the mixer number to the end of the first dataset. This is significant because by adding the mixer number to the end of the dataset the user is provided an indication for comparison in the verification process between multiple datasets and is corresponding mixer number. By implementing this process it promotes an improvement to the security measures of hashing techniques because since the size of the mixer number is smaller than the dataset, the mixer number is able to be added to the end and allows the verification process in correlation to the hash function to be able to encrypt smaller amounts of data than the amount of data already sent and in return verify the identity of a user much more efficiently. By adding the mixer number to the end is creates difficulties and discourages attackers that are able to substitute data equal to the hash because of the utilization of the mixer number. This increase detectability and rejects illegitimate user attempting to forge access by identifying the correct mixer number at the end to the corresponding dataset.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

HANSEN MADS (WO No. 03007228) “ENCRYPTION PROTOCOL”. Considered this reference because it was included in the IDS as well as it addressed hashing techniques using encryption functions as well as common concepts similar to the instant application using mixer numbers and the transmitting of information to identify a sender.

Hars; Laszlo (U.S Pub. No. 20180176011) “METHOD AND SYSTEM FOR GENERATION OF CIPHER ROUND KEYS BY BIT-MIXERS”. Considered this application because it relates to similar principles of the instant application by using mixer numbers and XOR functions with datasets to enhance cryptographic operations

JARCHAFJIAN; Harout (U.S Pub.  No. 20180324152) “SECURELY RECOGNIZING MOBILE DEVICES”. Considered this application because it addressed similar concepts such as a mixer number, and the comparison of hash value of multiple datasets as well as the mixing of a message and mixer number with an identification component in the verification process.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN A HUSSEIN whose telephone number is (571)272-3554. The examiner can normally be reached on 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H.A.H./Examiner, Art Unit 2497    

/Jeremy S Duffield/Primary Examiner, Art Unit 2498